      Case 1:16-cr-00809-VM Document 296 Filed 07/26/19 Page 1 of 2
        Case 1:16-cr-00809-VM Document 295 Filed 07/25/19 Page 1 of 2



JOHN M. BURKE
 Attorney at Law                                       26 Court Street - Suite 2805
                                                       Brooklyn, New York 11242
                                                       Tel: (718) 875-3707
                                                        Fax: (718) 875-0053


                                                        July 25, 2019


Honorable Victor Marrero                                        lJSDC SDNY
United States District Court                                   DOCUMENT
Southern District of New York
                                                               ELECTRONICALLY FILED
500 Pearl Street                                               DOC#:
New York, New York 10007
                                                               DATE FILED:

                          Re.:   U.S. v. Charles Ventura
                                                            L::::==.~;::-:
                                                                        . ..::::-
                                                                             .....     =======1
                                                                                     :=.
                                                                                           --,..-"----..:......jl..-




                                 16 CR 809 (VM)

Dear Judge Marrero:

      I represent Charles Ventura in the above captioned case and I am writing to
request that the Court assign Christopher Wright, Esq. as a mentee for the defense of
Charles Ventura. If approved by the Court Mr. Wright will serve some paralegal
functions as well as participate at trial. I expect that he will confer with my client,
review discovery with him and actively participate in the trial.

       The trial in Ventura's case is scheduled for September 9, 2019 and the defense
anticipates we will be filing motions reviewing voluminous 3500 material and
preparing for trial. Christopher Wright is a criminal attorney with over 20 years
experience. He was formerly employed by the New York City Legal Aid Society and
has conducted more than 40 trials to verdict. He is a member of the Eastern District
of New York's mentoring program and will be of great assistance to Mr. Ventura in
the upcoming trial.

       The mentoring program is designed to improve the overall quality of the CJA
Panel by providing mentees with federal experience. As a mentee Mr. Wright would
provide the first 15 hours of service on a pro bono basis and thereafter may bill at a
rate of sixty-five ($65 .00) dollars an hour.
        Case 1:16-cr-00809-VM Document 296 Filed 07/26/19 Page 2 of 2
        Case 1:16-cr-00809-VM Document 295 Filed 07/25/19 Page 2 of 2




Honorable Victor Marrero                                       July 25, 2019
United States District Court                                   Page 2


      If this request meets your approval I will create a C.J.A. e-voucher and have
Mr. Wright begin working on Mr. Ventura's case. Thank you for your time and
consideration in this matter.

                                                   Respectfully yours,

                                                   s/
JB/dw                                              JOHN BURKE
                                                   Attorney for Charles Ventura




              7-?f· -lt2
                    DATE"
